Citation Nr: 1221111	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  02-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a spinal disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that denied the benefit sought on appeal.

This matter was previously before the Board in September 2005, November 2006, March 2009, and September 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

In July 2006, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

This matter was most recently before the Board in September 2010.  At that time, the Board referenced a December 2009 VA examination report in which it was concluded, after review of the claims files and examination of the Veteran, that the Veteran's low back injury was rated under worker compensation for injury the Veteran received while employed in the private sector, and that there was no indication that the Veteran's cervical pain was related to his in-service back injury.

In pertinent part, the Board noted that there was no indication in the record that the claims file had been reviewed by an orthopedist, as directed by the prior March 2009 Board remand.  It was unclear if the examiner who had seen the Veteran in December 2009 was a physician at all.  Additionally, the Board indicated that there had been very little explanation for the opinion provided.

As such, the Board directed that an orthopedist review the claims file and provide an opinion on whether the Veteran currently has a disability of the cervical, thoracic, and/or lumbar area of the spine as a result of his in-service injury.  The orthopedist's opinion was to include a discussion of the significance of the Veteran's post-service work injury on the spine.  The claims file was to be reviewed in rendering the requested opinion, and the opinion was to include a complete explanation of the medical basis or bases for the opinion, with identification of the evidence of record.  If the examiner was unable to render an opinion without resort to speculation, the reasons for such were to be set forth.

Thereafter, the Veteran underwent a VA examination in December 2010 wherein he was diagnosed with degenerative joint disease of the cervical and thoracic spine.  The examiner, however, did not provide an opinion as to the etiology of the asserted spinal disability as directed in the Board's prior remands.

In September 2011, an addendum was provided by the same examiner that conducted the December 2009 VA examination.  Once again, there was no indication in the record that the claims file had been reviewed by an orthopedist, as directed by the prior March 2009 and September 2010 Board remands.  Following a review of the claims file, the diagnosis was facet syndrome of the cervical and thoracic spine.  The examiner concluded that the cervical and thoracic spine conditions were a manifestation of normal aging process and not related to active service; and that the lumbar spine problems were a direct manifestation of a work injury after leaving the Navy and not related to active service.  Once again, the VA examiner failed to provide a complete rationale for the opinions rendered, as directed by the prior March 2009 and September 2010 Board remands.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.  As indicated above, the Board finds that the RO did not adequately comply with the terms of the Board's March 2009 and September 2010 remands.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall have an orthopedist (that has not previously reviewed the evidence) conduct a complete review of the Veteran's claims file so as to determine the precise nature and etiology of the asserted spinal disability.  The examination report must be annotated that an orthopedist did, in fact, review the claims file.

The reviewing orthopedist is directed to provide an opinion as to whether the Veteran currently has a disability of the cervical, thoracic, and/or lumbar area of the spine that is at least as likely as not a result of his active service, to include his in-service injury.

In doing so, the reviewing orthopedist must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

The reviewing orthopedist's opinion must include a discussion of the significance of the Veteran's post-service work injury of the spine.  

The reviewing orthopedist's opinion must fully identify and explain the medical basis or bases for the conclusion(s) reached, with identification of specific evidence of record.

The reviewing orthopedist must reconcile any opinions which may be inconsistent with the results of the current findings on examination.  A complete rationale must be given for all opinions and conclusions expressed.

If the reviewing orthopedist determines that a decision cannot be made without resort to speculation, then the reasons as to why requested opinion cannot be provided must be fully explained.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives by the RO/AMC, or the RO otherwise having jurisdiction of the claims file, another remand will likely result.  See Stegall, 11 Vet. App. at 271. 

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case. An appropriate period of time shall be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


